Hill, C. J.
This court can not review a refusal to sanction an. application for certiorari, unless the petition for certiorari be incorporated in the bill of exceptions, or otherwise verified’ by the trial judge as a part' thereof. A petition for certiorari does not become a part of the record until granted; and, therefore, if the error assigned in the bill of exceptions be the refusal of the court to -grant the writ of certiorari, and the petition for certiorari comes up in the record’ with no other identification than the usual certificate of the clerk, the writ of error will be dismissed. Hall v. State, 2 Ga. App. 437 (58 S. E. 558), and cases there cited. Writ of error dismissed.